Citation Nr: 9916426	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-05 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial noncompensable (0 percent) 
rating assigned for the veteran's low back pain with 
spondylolysis at vertebra L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1992 to April 1997.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, granted the 
veteran's claim for service connection for low back pain with 
spondylolysis at L5 and assigned a noncompensable (0 percent) 
rating.  He timely appealed to the Board of Veterans' Appeals 
(Board), requesting a higher rating.

Since the veteran disagreed with the initial noncompensable 
rating assigned for his low back pain with spondylolysis at 
L5, the Board has recharacterized the issue on appeal as 
involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

As a result of his service-connected disability, the veteran 
experiences pain and mild to moderate tenderness in his low 
back; he has completely normal range of motion in all 
directions, without clinical evidence of pain or discomfort, 
and no signs of muscle spasm or radiculopathy affecting 
either of his lower extremities.


CONCLUSION OF LAW

The criteria for a compensable rating for the low back pain 
with spondylolysis at L5 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable rating for his service-connected low 
back pain with spondylolysis at L5 is at least "plausible...or 
capable of substantiation."  Therefore, his claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the veteran asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the "duty to assist."  Id.

Disability evaluations are determined by comparing a 
veteran's present
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  When determining the present severity of his service-
connected disability, his entire medical history and 
circumstances are considered.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  His 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, excess 
fatigability, or incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco-that the current level of 
disability is of primary importance when assessing an 
increased rating claim-applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of the initial 
noncompensable rating, the Francisco holding does not apply; 
rather, the VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
ratings."

In this appeal, the RO issued a Statement of the Case (SOC) 
in February 1998 that does not explicitly reflect 
consideration of the propriety of the initial rating, 
or include a discussion of whether "staged ratings" would 
be appropriate in this instance.  However, the Board does not 
consider it necessary to remand this claim to the RO for 
issuance of a Supplemental Statement of the Case (SSOC) on 
this issue.  This is because, when granting service 
connection in November 1997 and assigning the noncompensable 
rating, the RO considered all of the veteran's relevant 
service medical records, which document the extent of his low 
back disability in service, as well as all of the records 
concerning the treatment and evaluation that he has received 
for his low back since service, including since he filed his 
initial claim for service connection.  Seeing as though no 
additional medical evidence has been submitted since the RO's 
decision, the assignment of the noncompensable rating 
in November 1997 was based on consideration of the entire 
record, which, in turn, means the RO already has effectively 
considered the appropriateness of its initial rating under 
the applicable rating criteria.  Therefore, the Board 
considers this to be tantamount to a determination of whether 
"staged ratings" were appropriate and finds that a remand 
of this appeal would not be productive, as it would not 
produce a markedly different analysis on the RO's part (since 
only the same evidence would be considered), or give rise to 
markedly different arguments on the veteran's part.  
Therefore, the Board will proceed with the adjudication of 
the claim on the merits.

The veteran received treatment while on active duty in the 
military for complaints of pain (and later tenderness) in his 
low back.  X-rays were negative.  Rest, medication, and 
physical therapy were prescribed.  He was discharged from the 
military in April 1997.

Shortly after service, in May 1997, he filed a claim for 
service connection for a low back disorder.  He underwent X-
ray studies of his low back in June 1997 in connection with 
his claim, and they disclosed evidence of spondylolysis at 
the transitional vertebra L5; there were no other signs of 
significant abnormality, and his sacroiliac joints were 
normal.

The RO based the noncompensable evaluation that it assigned 
in November 1997 on the findings noted in the veteran's 
service medical records, as well as the results of the X-ray 
studies conducted in June 1997 and a battery of VA 
examinations that he later underwent in July and September 
1997.

The veteran believes that he is entitled to a higher (i.e., 
compensable) rating because he experiences recurring pain and 
discomfort in his low back, especially during prolonged 
sitting (such as when driving a car, traveling on an 
airplane, or enjoying the theater), and that his symptoms are 
sometimes worse than at others.  He says this is why the VA 
doctors who examined him in 1997 did not get a true 
indication of the severity of his disability, because his 
symptoms were not in a "flare up" stage and, therefore, 
were not as noticeable as they normally are.

The veteran's low back disability is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral 
strain.  Under this diagnostic code, a noncompensable (0 
percent) rating is assigned where there is evidence of only 
slight subjective symptoms.  A 10 percent rating requires 
evidence of characteristic pain on motion, and a 20 percent 
rating requires evidence of muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating requires evidence of 
severe lumbosacral strain, manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing/irregularity of the joint space.  A 40 percent 
rating also is warranted if only some of these manifestations 
are present, if there is also abnormal mobility on forced 
motion.  Id.

Although the veteran complained of radiculopathy (i.e., pain 
and numbness radiating from his low back into his right leg) 
during a July 1997 VA neurological examination, there was 
absolutely no clinical evidence of this during the objective 
portion of the evaluation.  His motor examination, sensory 
examination, straight leg raising test, and deep tendon 
reflexes, were all within normal limits, and there was no 
evidence of pain when palpating the greater trochanter or the 
piriformis muscle.  Also, electromyography (EMG) nerve 
conduction studies were entirely within normal limits, 
including the late responses, and a needle examination 
involving the use a concentric electrode-testing selected 
muscles in his right lower extremity-was within normal 
limits as well.  Therefore, based on the results of the 
studies, the examiner indicated in his diagnostic impression 
that there was no evidence of a lumbosacral radiculopathy at 
the time of the evaluation, and he reiterated that all of the 
studies were entirely normal.  Clearly then, the results of 
that evaluation do not provide a basis for a compensable 
rating under Diagnostic Code 5295.  They also do not suggest 
that a compensable rating would be warranted under Code 5293, 
which pertains to Intervertebral Disc Syndrome and includes 
consideration of symptoms-such as those alleged by the 
veteran-involving radiculopathy or sciatic neuropathy.

The results of additional VA examinations (general medical & 
orthopedic) that the veteran underwent in September 1997 also 
do not support a compensable rating.  Although he continued 
to complain during the general medical examination of 
experiencing pain in his low back and radiculopathy affecting 
his right lower extremity (in particular, his thigh and the 
big toe on his right foot), there was no actual clinical 
evidence of pain or radiculopathy during the objective 
physical portion of the evaluation.  Moreover, in the overall 
assessment of the veteran's disability, the examiner 
diagnosed the low back pain and radiculopathy by history 
only, so as to acknowledge the veteran's complaints of these 
symptoms, but also to point out that there was no supporting 
clinical corroboration of them.  The examiner further 
indicated that the veteran did not wear any sort of spinal 
orthosis to support his low back.

The vast majority of the clinical findings during the VA 
orthopedic evaluation were similarly unremarkable, despite 
the veteran's subjective complaints.  There was no evidence 
of a postural or other abnormality or deformity involving his 
low back (e.g., kyphosis, scoliosis, swelling, depression, 
etc.), and he had a normal gait and normal musculature.  His 
neurological system also was completely intact and continued 
to show no signs of sensory or other related deficits.  
Although there were some signs of tenderness when pressure 
was exerted over the posterior-superior iliac area on the 
right side, the examiner described the tenderness as only 
"mild" to "moderate" and indicated that it was not present 
elsewhere in the low back.  Furthermore, there was no 
indication by the examiner that the tenderness caused 
(or causes) any actual functional impairment in the low back, 
and this is not otherwise evident in the report of the 
evaluation, especially in light of the fact that the examiner 
went on to note that the veteran did not experience any pain 
or discomfort in his low back during range of motion studies, 
which were within normal limits in all directions tested 
(forward flexion, backward extension, left and right lateral 
flexion, and rotation to the left and right).  Thus, the 
veteran obviously does not meet any of the criteria for a 
higher rating under Code 5295, but he also does not meet any 
of the criteria for a higher rating under Code 5292, 
pertaining to limitation of motion of the lumbar spine, 
because he is not objectively shown to have any limitation of 
motion in his low back whatsoever, not even a "slight" 
degree, which is required for the minimal compensable rating 
of 10 percent.  Although the X-rays taken of his low back 
confirmed the presence of the spondylolysis at L5 with grade 
one spondylolisthesis at L5-S1, and although the orthopedic 
examiner concluded the evaluation by diagnosing low back pain 
with radiculopathy involving the right lower extremity, the 
diagnosis was again by history only, to acknowledge the 
veteran's subjective complaints, but also to point out that 
his complaints were not actually clinically substantiated.  
Under Code 5295, when, as here, the majority (if not all) of 
the alleged symptoms are only "slight" and "subjective," 
then a noncompensable rating is warranted.  Furthermore, 
since this rating reflects the greatest degree of disability 
shown by the evidence of record, at any time since service, 
much less since the date of the initial claim, there is no 
basis upon which to assign a "staged rating" as noted by 
the Court in Fenderson.

If, as the veteran alleges, his symptoms are sometimes more 
noticeable than at others, which may in fact be true, then 
this is indeed unfortunate.  However, the Board can only 
consider the medical evidence that it has at its disposal, 
and it clearly shows that a compensable rating is not 
warranted in this instance.  Should the veteran experience a 
recurrence of his symptoms, particularly during a "flare 
up" stage, he should contact the RO to possibly undergo 
another evaluation, which might prove to be more favorable to 
his request for a higher rating.

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
low back disability since there has been no showing that it 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise renders impracticable the application of 
the regular schedular standards.  In the absence of evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

The claim for a compensable rating for the veteran's low back 
pain with spondylolysis at L5 is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

